In re Shilling, John; — Plain tiff(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “C”, No. 81-665.-
Denied. Although the district court erred in denying without a hearing relator’s application for post-conviction relief on the basis of LSA-C.Cr.P. art. 930.8, and although relator presents a colorable claim that a witness at his trial may have entered into a plea bargain arrangement which the district attorney did not disclose and as to which the witness testified falsely, relator’s claim that the state knowingly used perjured testimony to convict him ultimately lacks merit. After undertaking a review of the record, this Court finds that given the other evidence against him, there is no reasonable likelihood that the alleged false testimony could have affected the outcome of the trial. Napue v. Illinois, 360 U.S. 264, 79 S.Ct. 1173, 3 L.Ed.2d 1217 (1959); Giglio v. United States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972).
DENNIS, J., not on panel.